United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1935
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 James Jerome King

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 22, 2014
                              Filed: October 23, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      James King directly appeals after he pleaded guilty to a drug-conspiracy
charge, and the district court1 sentenced him to the statutory minimum, in accordance

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
with his written plea agreement. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in the plea
agreement, and questioning the reasonableness of King’s sentence. In addition,
counsel seeks leave to withdraw.

       After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (standard for enforcing
appeal waivers); United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard
of review). First, we conclude that counsel’s challenge to King’s sentence falls
within the scope of the appeal waiver. Second, based on King’s statements under
oath at the plea hearing, we are satisfied that he entered into both the plea agreement
and the appeal waiver knowingly and voluntarily. See Nguyen v. United States, 114
F.3d 699, 703 (8th Cir. 1997). Third, we conclude that no miscarriage of justice
would result from enforcing the waiver. See Andis, 333 F.3d at 891-92. Finally,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues outside the scope of the appeal waiver.
Accordingly, this appeal is dismissed, and we grant counsel leave to withdraw.
                        ______________________________




                                         -2-